Per Curiam.
The appellant is entitled to tax mileage for but one attendance. The witnesses could have compelled the payment of but one fee for mileage. Any payment in excess of one was a gratuity from the defendant to the witness and cannot be taxed.
The appellant is entitled to tax a fee of fifty cents for each day the witnesses were in attendance. This number of days appears to be correctly stated in the bill of costs.
The order appealed is modified so as to allow the appellant witnesses’ fees for each day’s attendance, and as modified is affirmed without costs.